Citation Nr: 1451198	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-38 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lung cancer, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to recognition of the Appellant's son R.K. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January September 1970 to September 1998.  He died in February 2007; the Appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Chicago, Illinois Regional Office (RO).  A November 2007 rating decision denied a petition to reopen a previously denied claim for lung cancer for accrued benefits purposes, finding that no new and material evidence had been submitted, and denied entitlement to service connection for the cause of the Veteran's death.  A March 2009 rating decision denied entitlement to recognition of R. K. as the "helpless child" of the Veteran.  Notices of disagreement were timely filed in November 2008 and October 2009, respectively; statements of the case were issued in July 2010 and September 2011, and substantive appeals were timely received in September 2010 and November 2011.  

The Appellant testified before the undersigned Veterans Law Judge at a hearing at the Board's central offices in Washington, D.C., in September 2013.  A transcript of the hearing has been associated with the claims file.  The appellant had been represented by a service organization, but indicated a decision to revoke the power of attorney in November 2013 and the Board honors that request.   



FINDINGS OF FACT

1.  At the time of the Veteran's death, a petition to reopen a previously denied claim for service connection for lung cancer was pending, and the Appellant filed an accrued benefits claim within one year of the Veteran's death.

2.  In a February 2003 rating decision, the RO denied entitlement to service connection for lung cancer; the Veteran did not perfect an appeal.

3.  Additional evidence received since the RO's February 2003 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for lung cancer.

4.  Resolving all doubt in the appellant's favor, evidence of record as of the date of the Veteran's death reflects that the Veteran had lung cancer that had its onset during service.

5.  The Veteran's death certificate shows that he died in February 2007, and the immediate cause of death was metastatic cancer of the lung.

6.  Resolving reasonable doubt in the appellant's favor, the Veteran's fatal lung cancer began while he was still on active duty.

7.  The Veteran's adopted son R.K. was born in December 1979; he reached the age of 18 in December 1997.

8.  The Veteran married the Appellant, R.K.'s mother, in April 2006.

9.  The Veteran was not married to R.K.'s mother at the time of R.K.'s birth and did not legally adopt R.K. prior to the marriage.
CONCLUSIONS OF LAW

1.  New and material evidence was received prior to the Veteran's death, and the claim of service connection for lung cancer for accrued benefits purposes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2013).

2.  Resolving all doubt in the appellant's favor, the criteria for service connection for lung cancer for the purpose of accrued benefits have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2013).

3.  Resolving all doubt in the appellant's favor, a disability incurred in service contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2013).

4.  The criteria for recognition of the Veteran's adopted son R.K. as a "child" based on permanent incapacity for self-support before the age of 18 are not met.  38 U.S.C.A. §§ 101(4), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.356 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in June 2007 and July 2007.  The letters predated the October 2007 and March 2009 rating decisions.  See id.  The VCAA letters notified the Appellant of what information and evidence is needed to substantiate her claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Further, in light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claim of service connection for lung cancer for accrued benefits purposes, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions as to the petition to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran and others submitted during his lifetime, as well as post-service treatment from both private and VA treatment providers.  The evidence of record contains examination requested by VA performed in October 2007, as well as private opinions dated in August 2013.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Evidence of record at the time of the Veteran's death includes his service treatment records as well as records of post-service treatment from VA and private providers.  Also of record was a March 2002 VA examination report concerning the etiology of the Veteran's lung cancer.  His service treatment records reflect multiple diagnoses of upper respiratory infection, pharyngitis, and chronic bronchitis.  No separation medical examination report is of record, although a June 1996 chest x-ray was read as normal.  No diagnosis of lung cancer was made at any point during the Veteran's service.  Service personnel records confirm that he worked as an electrician for several years during service, although no documentation of asbestos exposure was of record at the time of the Veteran's death.

Post-service treatment records document that the Veteran was first diagnosed with non-small-cell adenocarcimona in September 2000.  He underwent several rounds of treatment between that time and his death from the disease in February 2007.  Multiple treatment records reflect the Veteran's report of his exposure to asbestos in service while working as an electrician, as well as the increased risk of lung cancer faced by individuals who both smoked, as did the Veteran, and were exposed to asbestos.  Also of record was a June 2006 letter by a private physician indicating that medical knowledge established that the Veteran's lung cancer had a "mean doubling rate of 180 days."  The Veteran had also submitted a wealth of literature from medical journals and other sources addressing symptoms and causation of adenocarcimona.  His death certificate, dated in February 2007, indicates that the cause of death was metastatic cancer of the lung.

A March 2002 VA opinion states that the Veteran' adenocarcinoma of the left lung was due to his long-term use of cigarette smoking, not to any claimed asbestos exposure.  In so reasoning ,the examiner noted that the Veteran had a 40 pack-year history of cigarette smoking but that there was no evidence in the record to substantiate his claims of having been exposed to asbestos while on active duty.

Records added to the claims file since the Veteran's February 2007 death include medical opinions from two private oncologists, both dated in August 2013, as well as a VA opinion dated in October 2007 and statements from several of the Veteran's in-service colleagues concerning his claimed exposure to asbestos.  The October 2007 VA opinion consists of two handwritten pages in which the examining physician opines that the Veteran's in-service bouts of viral respiratory tract illnesses cannot "be reasonably linked to an early manifestation of lung cancer" and are thus less likely than not early manifestations of his fatal adenocarcinoma.  The letters from the Veteran's colleagues confirm that he was exposed to asbestos on multiple occasions during his work as an electrician in service but was not provided protective equipment.

In an August 2013 private opinion, a board-certified radiation oncologist states that it is his professional opinion that "with a reasonable degree of medical certainty that it is much more likely than not the veteran's cancer had its onset while he was serving in the military."  In rendering this opinion, the oncologist acknowledged the Veteran's June 1996 chest x-ray read as normal as well as his long history of smoking.  However, the oncologist reasoned that it is "well established in the medical community that there is generally a significant amount of time between when lung cancer initially starts and when it is clinically detected."  The oncologist pointed out that it was thus unsurprising that the June 1996 x-ray did not detect the cancer, given that x-rays are "notorious for being poor instruments for detecting early stage lung cancer."  The oncologist further noted that the Veteran's type of lung cancer was not an aggressive or fast-growing cancer and pointed to the clinically accepted knowledge of "doubling time" in determining that the Veteran's lung cancer most likely began between 8 and 17 years prior to its diagnosis in 2000-rendering it likely to have originated no later than 1992, when the Veteran was still on active duty.  Thus, the oncologist concluded, it is more likely than not that the lung cancer that eventually brought about the Veteran's death first began while he was still on active duty.

In an August 2013 opinion, a second private oncologist offered a similar opinion regarding the origins of the Veteran's lung cancer.  In the letter, the oncologist acknowledged the June 1996 chest x-ray, which was read as normal, as well as the fact that the Veteran was asymptomatic (apart from some complaints of fatigue) when he separated from service in 1998.  The oncologist considered the March 2002 VA examination but refuted its reasoning, concluding that the Veteran's lung cancer did most likely begin while he was in active duty.  In so finding, the oncologist pointed to the slow recurrence of the cancer following the Veteran's initial September 2000 surgery, as well as the fact that the cancer did not become fatal for 7 years following its initial diagnosis, which is rare as most lung cancers become fatal within 6 months of discovery.  The oncologist pointed out that cancers like the Veteran experienced is known to have a long "doubling time" and to grow slowly, rendering it "certain" that the Veteran's lung cancer began at least 5 to 10 years prior to the September 2000 diagnosis, during a time when the Veteran was still in service.

Accrued Benefits

The Appellant is seeking to reopen a claim for service connection for lung cancer for accrued benefit purposes.  The Appellant has argued that the Veteran's lung cancer began during or was caused by the Veteran's active military service.

In July 2006, the Veteran filed a claim to reopen a previously denied claim for service connection for lung cancer.  Before the RO issued a decision on that claim, the Veteran died in February 2007.  Thus, at the time of the Veteran's death, he had a pending petition to reopen his previously denied claim of service connection for lung cancer.  However, as a matter of law, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  Nevertheless, although the Veteran's appeal terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased Veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Appellant filed her claim for accrued benefits while her husband's claim was still pending.  Thus, the Veteran's petition to reopen his previously denied claim for service connection for lung cancer was not finally adjudicated at the time of his death.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Thus, while the claim for accrued benefits is separate from the claim and appeal filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and appeal and the Appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to the appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The RO originally denied service connection for, in pertinent part, lung cancer in a February 2003 rating decision on the basis that there was no evidence linking any lung cancer to service.  The Veteran filed a notice of disagreement in March 2003, and the RO issued a statement of the case in August 2004.  The Veteran did not perfect an appeal; thus, the rating decision is final.  38 U.S.C.A. § 7105.  At the time of issuance of the February 2003 rating decision, there was no evidence to support the Veteran's contention that his lung cancer began in service or was etiologically linked to service.  

Evidence added to the record since the February 2003 rating decision includes a statement from a private physician, dated in June 2006, concerning the "doubling rate" of the Veteran's lung cancer.  New evidence also includes medical journal articles addressing the likely growth rate of cancers such as the Veteran experienced, indicating that such type of cancer was typically slow to develop.  The Board finds that the evidence is new and material as it addresses a missing element of service connection, specifically the presence of an etiological link between the Veteran's service-particularly the timing of the initial development of the lung cancer-and his lung cancer.  Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for lung cancer is reopened.  38 U.S.C.A. § 5108.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Appellant would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the RO provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits via a September 2006 notice letter.  Additionally, prior to his death the Veteran provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Appellant would not be prejudiced by its review of the merits of the underlying service connection claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Resolving all doubt in the appellant's favor, the Board finds that lung cancer had its onset in service.  While the March 2002 VA examination report convincingly shows that lung cancer was likely due to cigarette smoking and not to asbestos exposure, there is no discussion as to whether lung cancer likely had its onset in service.  Generally disability due to cigarette smoking is not awarded compensation, however, if the disability had its onset in service, service connection may be established.  See 38 C.F.R. § 3.300.  The Veteran submitted a June 2006 private medical report concerning the likely "doubling rate" of the Veteran's lung cancer, as well as medical literature discussing the usual growing rate for cancers such as that experienced by the Veteran.  He indicated that an oncologist suggested that the type of cancer exhibited by the Veteran was present for many years prior to its clinical diagnosis.  

The Veteran was in service for more than 28 years prior to his retirement in September 1998 and lung cancer was diagnosed just two years later.  Evidence of record at the time of his death was in equipoise regarding whether lung cancer had its onset in service.  For accrued benefits purposes, the Board finds that service connection lung cancer is established.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service Connection for the Cause of the Veteran's Death

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 3.312(c)(4).

During the Veteran's lifetime, service connection was in effect for chondromalacia patella of the left knee and low back pain with degenerative joint disease, each rated as 10 percent disabling, and bilateral high frequency sensorineural hearing loss, residuals of cholecystectomy, and residuals of lower lip laceration, all rated as noncompensably disabling.  His combined disability rating was 20 percent.

The Veteran's death certificate reflects that the immediate cause of death was metastatic cancer of the lung.  The Appellant, who is the Veteran's surviving spouse, asserts in relevant part that the Veteran's lung cancer began while he was still on active duty.  She also contends that the Veteran's in-service exposure to asbestos while working as an electrician contributed to his development of lung cancer.

In consideration of the opinions of the two private oncologists, both of whom opined that the Veteran's fatal lung cancer "certainly" began in service, the Board has determined that the Veteran's lung cancer likely began on active duty and that service connection for the cause of his death is thus warranted.  In so finding, the Board accepts the private oncologists' opinions as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contain detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The March 2002 VA negative etiological opinion is entitled to less probative weight, as it does not specifically address whether lung cancer had its onset in service.  Similarly, the October 2007 VA opinion is entitled to less probative weight, as it concentrated on whether the Veteran's in-service respiratory complaints were an early manifestation of his lung cancer and not the growth rate of the disease and whether the asymptomatic tumor was present in service.  To the contrary, both private oncologists reviewed the record and cited extensively to their own expertise in the field as well as the current state of medical knowledge in reasoning that the Veteran's lung cancer likely began while he was in active duty.  Thus, in light of the opinions of the private oncologists, which both cite to applicable studies and contain supporting rationale, the Board finds that the Veteran's lung cancer likely began while he was on active duty, and entitlement to service connection for the cause of the Veteran's death is established.

Helpless Child

The question of whether the Veteran's adopted son, R.K., is entitled to helpless child benefits on the basis of permanent incapacity for self-support at the date of attaining the age of 18 is governed by the provisions of 38 C.F.R. § 3.356 (2013).  However, in order to be considered under that provision, the Appellant must first establish that R.K. is a "child" within the meaning set forth in 38 C.F.R. § 3.57 (2013).  Under that provision, a "child of the Veteran" is an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child.  In addition, the child must be someone who (i) who is under the age of 18 years; (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

In this case, the evidence shows that the Veteran's adopted son, R.K., was born in December 1979; he reached 18 years of age in December 1997.  The Appellant-R.K.'s biological mother-has submitted a copy of her certificate of marriage to the Veteran; this document reflects that she married the Veteran in April 2006, nearly a decade after R.K. turned 18.  Although the amended birth certificate submitted by the Appellant lists the Veteran as R.K.'s father, there is no indication that the Veteran legally adopted R.K. prior to the marriage.  The Board finds that, despite the Veteran's being identified as R.K.'s father on the birth certificate, R.K. was not a "legitimate" child of the Veteran at the time of his birth, as the Veteran was not married to the Appellant at the time R.K. was born.  See 38 C.F.R. § 3.57(a).  The Appellant has further testified, at her September 2013 hearing before the undersigned Veterans Law Judge, that she did not meet the Veteran until 1998, at which time R.K. was already 19 years of age.  Therefore, although the Appellant has testified and submitted evidence that suggests that R.K. was disabled before he reached age 18, this issue is not dispositive since no evidence has been offered that could possibly show that R.K. is a "child" within the criteria set forth in 38 C.F.R. § 3.57.  Thus, the Board finds that R.K. does not meet the regulatory criteria for consideration as a helpless child. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lung cancer for accrued benefits purposes is reopened.  

Service connection for lung cancer for accrued benefits purposes is allowed.

Service connection for the cause of the Veteran's death is allowed.

Entitlement to recognition of the Appellant's son R.K. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


